             Case 2:20-cr-00128-RSM Document 63 Filed 03/23/21 Page 1 of 1




 1                                                         The Honorable Ricardo S. Martinez
 2
 3
 4                         UNITED STATES DISTRICT COURT FOR THE
 5                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 6
 7    UNITED STATES OF AMERICA,                            NO.   CR20-128RSM
 8                                   Plaintiff,
                                                           ORDER
 9    v.
10    ANGELICA ANDRADE-ARENAL,
11
                                     Defendants.
12
13         This matter having come before the Court on the government’s motion to dismiss
14 without prejudice the pending charge against Angelica Andrade-Arenal (only) under this
15 cause number, and understanding that the defense does not object to this motion, and after
16 having reviewed the pleadings and records in this case:
17       NOW, THEREFORE, IT IS HEREBY ORDERED that the charge against Angelica
18 Andrade-Arenal contained in Count 2 of the Indictment (Dkt. 18) under cause number
19 CR20-128RSM is DISMISSED WITHOUT PREJUDICE.
20         IT IS FURTHER ORDERED that the detention order (Dkt. 15) is RESCINDED and
21 Angelica Andrade-Arenal is RELEASED under this cause number.
22       DATED this 23rd day of March, 2021.
23
24
25
                                                    A
                                                    The Honorable Richard A. Jones
26                                                  United States District Judge
27                                                   For the Hon. Ricardo S. Martinez
                                                     Chief United States District Judge
28

     Order - 1
     U.S. v. Andrade-Arenal, CR20-128RSM
